Citation Nr: 1201736	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to that denial.  

During the current appeal, and specifically in September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The Board acknowledges the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), which stipulates that a veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) & Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  

Here, the Veteran has been diagnosed with a generalized anxiety disorder.  Importantly, however, in a July 2004 decision, the RO confirmed prior denials of service connection for this disability.  Although the Veteran submitted a timely notice of disagreement (NOD) with this decision, he did not perfect his appeal upon receipt of a statement of the case (SOC).  [In October 2005, the Veteran requested additional time to perfect his appeal.  Although he was given extra time, he failed to submit a substantive appeal.]  Thus, the July 2004 determination is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In fact, in the statement date stamped as received at the RO in October 2005, the Veteran stated that he rather wished to pursue a claim for service connection for PTSD.  Accordingly, the Board finds that the only issue currently before it is the claim for service connection for PTSD.  

In November 2010, the Board remanded the Veteran's PTSD claim for further procedural and evidentiary development.  Specifically, the Board requested that the AOJ obtain the Veteran's outstanding personnel records (or other official department records to include a unit history for the Marine Maintenance Activity, Detachment 1 between December 20, 1970 and February 20, 1971).  Upon receipt of these records, if the evidence showed that the Veteran was stationed at the specified campsite while serving in Vietnam, the AOJ was thereafter instructed to schedule the Veteran for a VA examination to determine whether he had a current diagnosis of PTSD, and if so the nature and etiology of this psychiatric disability.  

The Board acknowledges that the AOJ did not attempt to obtain the Veteran's personnel records or any department records in an effort to verify the Veteran's in-service stressor.  However, as will be discussed in greater detail below, during the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed, and it appears that additional personnel/department records were no longer necessary to verify the Veteran's in-service stressor.  Indeed, in May 2011, without procuring any additional or outstanding personnel records, the AOJ went ahead and initiated a request to have the Veteran scheduled for a VA psychiatric examination.  The examination was completed in May 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  In the July 2011 Supplemental Statement of the case (SSOC), the AOJ acknowledged the Veteran's service in Vietnam and essentially conceded his in-service stressor and subsequently readjudicated the remaining claim.  In light of these facts, as well as the May 2011 examination report which shows that the Veteran does not have a current diagnosis of PTSD, the Board finds that the Veteran has not been prejudiced by the AOJ's failure to obtain any remaining personnel or department records and that the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The most probative medical evidence of record does not reflect a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in November 2005 prior to the currently appealed rating decisions.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The November 2005 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, in a July 2010 letter, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The timing defect of the July 2010 letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided one year to respond with additional argument and evidence.  Also, his claim was readjudicated, and a supplemental statement of the case was provided to him in July 2011  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the November 2010 Remand, the Veteran was afforded a VA examination in May 2011 in connection with his claim for service connection for PTSD in accordance with 38 C.F.R. § 3.159 (c)(4).  The Board finds the VA examination to be adequate.  The examiner indicated that the Veteran's claims file had been reviewed prior to his examination.  The examination also included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough mental evaluation of the Veteran.  Based on the medical evidence of record, and an evaluation of the Veteran, the examiner provided an opinion with respect to whether the Veteran had PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.	Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f)(2011); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified - a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.  

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events.  The Veteran's personnel records show that he was assigned to the U.S. Marine Maintenance Activity, Detachment 1, while serving in Vietnam.  See August 1970 Special Orders Statement issued by the Department of the Army.  The Veteran's personnel records also reflect that he served in Vietnam from 1970 to 1971 and among his many decorations and accolades, he received a Vietnam service medal with three bronze stars, a Vietnam Campaign Medal, and a Vietnam Cross of Gallantry with Palm.  The Veteran states that his unit was stationed at Camp Baxter in Da Nang, Vietnam sometime between December 20, 1970 and February 20, 1971, when a riot occurred.  See March 2008 Notice of Disagreement (NOD).  According to the Veteran, sometime during those dates, he was awakened during a riot to find a group of soldiers standing over him, pointing a gun at his face.  The Veteran states that some of the soldiers sleeping next to him were beaten and shot by the rioters.  He further states that, due to the destruction caused by the riot, his unit was forced to relocate to Camp Tien Sha.  See March 2008 NOD; September 2010 Hearing Transcript, pp. 3-6.  The Veteran contends that he currently has PTSD as a result of this riot.  In support of his claim, the Veteran submitted an internet article which reflects that a riot did occur in Camp Baxter during the Vietnam War.  

While none of these specific stressors have been verified by the RO [See Response from Department of the Army (Defense Personnel Records Image Retrieval System Curr Request Slip)], the Board finds that the Veteran's claimed stressors do involve fear of hostile military activity.  However, the Board finds no evidence of a current diagnosis of PTSD based on these stressors.  Accordingly, the Board finds that service connection for PTSD is not warranted.  

An April 2004 VA psychiatry note reflects that the Veteran presented at the Oklahoma City VA medical center (VAMC) with chronic "PTSD type symp[toms]", to include symptoms of worrying, tension, and sleep problems.  During his consultation, the Veteran discussed his experiences in Vietnam and added that he sometimes has nightmares regarding these experiences.  The psychiatrist noted that the Veteran denied experiencing a history of suicidal/homicidal ideation as well as any symptoms of sadness or psychoses.  

During an August 2004 follow up visit, the physician took note of the Veteran's history of PTSD symptoms, but upon evaluating the Veteran, he (the physician) described the Veteran's mood as "fine" and added that his affect was congruent with his mood.  The physician also noted that the Veteran did not have any suicidal or violent ideations, that his insight and judgment were fair, and that he did not exhibit any delusional thought or hallucinations.  Based on the physician's impression, he determined that the Veteran exhibited "PTSD symptoms."  The Veteran was seen at the VAMC again in January 2005, at which time his mood was described as "'pretty positive', nonlabile, appropriate, [and] nonrestricted", his thought processes were shown to be logical and goal directed, and his memory and cognition were found to be grossly intact.  The treatment provider noted that the Veteran was sleeping better and experienced fewer nightmares regarding his service in Vietnam.  Based on his evaluation, the treatment provider assessed PTSD.  

VA treatment records dated from November 2006 to May 2009 reflect that the Veteran was seen and treated by a number of treatment providers, who provided a preliminary assessment of PTSD.  Indeed, an October 2007 VA treatment report reflects that the Veteran was diagnosed with PTSD with a history of anxiety and the November 2008 PTSD screening test was positive.  While the May 2009 treatment provider assessed the Veteran with chronic PTSD, he observed normal mental status findings and noted that the Veteran was doing fine.  

Pursuant to the November 2010 Remand, the Veteran was afforded a VA examination by a licensed psychologist in May 2011.  At that time, the Veteran reported to experience symptoms of anxiety and panic attacks in service as well as after his separation from the military.  While he denied any current problems with depression, anxiety, or insomnia, he did describe considerable on-going symptoms of irritability, and feeling mistrustful of others, as well as problems dealing with crowds.  The examiner noted the Veteran's in-service stressors and post service symptomatology, the same stressors and symptoms reported to multiple VA treatment providers dating from April 2004 to May 2009.  The Veteran stated that he had been married to his second wife for twenty-two years, and maintained a good relationship with her and all of his children.  According to the Veteran, he has been told that he becomes irritable and is difficult to be around when he fails to take his medication.  He further stated that he cannot tolerate being around crowds or having people follow him, but he does have a number of friends and is an active member of a motorcycle club.  The examiner considered the Veteran's military decorations, accolades and medals, as well as his post-service occupational history.  

Based on her evaluation of the Veteran, the examiner determined that the Veteran met the diagnostic criteria for an anxiety disorder, but did not meet the diagnostic criteria for PTSD.  The examiner acknowledged the Veteran's in-service stressor, and noted that while the Veteran tries to avoid thoughts, feelings, and conversations associated with this event, he currently does not meet the requisite avoidance and hyperarousal criteria for PTSD.  According to the examiner, the Veteran's reported hyperarousal symptoms are not commensurate with the claimed stressor, and his claimed avoidant behavior is inconsistent with the evidence of record.  The examiner explained that while the Veteran reports that he cannot tolerate being around crowds, he still participates in a motorcycle club and has worked in crowded areas with no significant problems.  The examiner further noted that, while the Veteran reported to experience difficulty dealing with other people, the record reflects that he excelled in the Army, has worked with the public, has a good number of friends, and gets along well with his family members.  Based on the Veteran's symptoms of excessive worry, irritability, insomnia and difficulty concentrating, the examiner concluded that the Veteran meets the diagnostic criteria for a generalized anxiety disorder, not PTSD.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board finds the May 2011 VA medical opinion of record to be the most probative in light of the complete evidence of record.  In this regard, the VA examination report was based on a thorough review of the claims file, to include the Veteran's contentions and complete medical history.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence of record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri, supra (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

While the various VA treatment providers took note of the Veteran's PTSD symptoms, and some provided a preliminary diagnosis of PTSD, these diagnoses do not appear to have been based on a complete examination of the Veteran and/or the objective medical findings derived therefrom.  Indeed, the April 2004 and August 2004 treatment providers noted that the Veteran exhibited some "PTSD symptoms" but never provided a clear diagnosis of PTSD.  While the January 2005, November 2006, October 2007 and May 2009 treatment providers assessed the Veteran with PTSD, these assessments appear to be more of a suspected diagnosis rather than a confirmed one based on objective medical findings.  In fact, the January 2005 health care provider observed an overall decrease in the Veteran's psychiatric symptoms, and noted no abnormalities in his mental status evaluation.  The November 2006 physician assessed the Veteran with controlled PTSD but did not provide any evidence in support of this conclusion.  While the October 2007 and May 2009 treatment providers made a preliminary assessment of PTSD, they did not discuss any PTSD-related symptoms reported or exhibited by the Veteran and noted normal mental status findings.  The Board acknowledges that the Veteran's November 2008 PTSD screening was positive, but this was a preliminary assessment based on his response to four questions, not an evaluation wherein his medical history was reviewed and discussed and an evaluation was conducted.  

Indeed, while the noted VA treatment reports reflect a suspected diagnosis of PTSD, none of the VA healthcare providers established that the Veteran had met the diagnostic criteria sufficient for PTSD.  Furthermore, there was no evidence to link a diagnosis of PTSD to the Veteran's claimed stressors, and no VA psychiatrist, psychologist, or contract equivalent confirmed that the Veteran's claimed stressors were adequate to support the PTSD diagnosis.  
Conversely, the May 2011 VA examiner provided a complete rationale and discussion as to why the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, and based her findings on the same in-service stressors and post-service symptomatology discussed in the VA treatment records.  In fact, the May 2011 examination report involved a more extensive review and discussion of the Veteran's military and medical history, the psychiatric symptoms he experienced both during and subsequent to service, the nature of his inter-personal relationships with his friends and family, and his occupational history.  By contrast, the above-referenced VA treatment reports only contained a brief discussion of the Veteran's military history and reported symptoms, and did not provide any rationale in support of their diagnosis.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence.)  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the May 2011 VA examiner more probative on the question of whether the Veteran has a current diagnosis of PTSD.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

The Board notes that the existence of a current disorder is the cornerstone of a claim for VA compensation based on disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The most probative medical evidence of record shows no evidence of a diagnosis of PTSD.  See Degmetich, 104 F.3d at 1333; Pond, 12 Vet. App. at 346 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  In this regard, the May 2011 VA examiner found insufficient symptoms for a diagnosis of PTSD.  

While the Veteran sincerely believes that he has a diagnosis of PTSD that is related to service, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, any statements by the Veteran regarding such etiology or onset do not constitute competent medical evidence on which the Board can make a service connection determination.  

In sum, the competent and more probative medical evidence of record supports the conclusion that the Veteran does not have PTSD.  In the absence of competent evidence of the claimed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The Board has considered the benefit-of-the-doubt doctrine but finds that, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Board concludes that service connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


